DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of (35 USC 112b) rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “an antenna cover having a shark fin shape” is indefinite, since it’s unclear how this “antenna cover” relates to the rest of the claim limitations. In other words, it’s NOT understood which (if any) of the claimed elements form “an antenna” of the antenna cover as recited. 
Claim 1 further reciting “wherein the capacitor has such a capacitance that allows a value of a capacitive reactance for a first frequency band to be larger than a value of the capacitive reactance for a second frequency band” is indefinite, since it’s unclear whether the two instances of “a value of a capacitive reactance” are same or different. 
Claims 2-7 are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) An antenna device, comprising: 
a capacitor plate; 
a first coil one end of which is connected to a feeding point and another end of which is connected to the capacitor plate; 
a second coil one end of which is connected to the capacitor plate, wherein the first coil and the second coil are parallel to each other; 
only one capacitor, one end of the one capacitor being connected to the second coil, another end of the one capacitor being connected to a grounding point, and the one capacitor having a structure different from the capacitor plate; 

wherein the one capacitor has nother value of the capacitive reactance for a second frequency band;[[.]]
wherein the feeding point, the first coil, the capacitor plate, the second coil, the one capacitor and the grounding point form an antenna; and
the antenna being disposed in a cover having a shark fin shape. 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imamura (US 10468761), Figs. 4-7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845